Case 8:20-cv-01028-JVS-DFM Document 1 Filed 06/08/20 Page 1 of 14 Page ID #:1



  1
      STEPHEN M. LOBBIN
      sml@smlavvocati.com
  2   SML AVVOCATI P.C.
  3
      888 Prospect Street, Suite 200
      San Diego, California 92037
  4   (949) 636-1391 (Phone)
  5
      Attorney(s) for Plaintiff Display Technologies, LLC
  6

  7
                        IN THE UNITED STATES DISTRICT COURT
  8                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
  9

 10
       DISPLAY TECHNOLOGIES, LLC,
                                                      CASE NO.: 8:20-cv-01028
 11                         Plaintiff,
 12    v.                                             COMPLAINT FOR PATENT
                                                      INFRINGEMENT
 13
       CLARION CORPORATION OF
 14    AMERICA, INC.                             ,
                                                      JURY TRIAL DEMANDED
 15                         Defendant.
 16

 17

 18

 19           Plaintiff Display Technologies, LLC (“Plaintiff” or “Display”) files this
 20
      Complaint against Clarion Corporation of America, Inc. (“Defendant” or “Clarion”)
 21
      for infringement of United States Patent No. 9,300,723 (the “ ‘723 Patent”) and
 22

 23   alleges as follows:
 24
                                PARTIES AND JURISDICTION
 25
              1.    This is an action for patent infringement under Title 35 of the United
 26

 27   States Code. Plaintiff is seeking injunctive relief as well as damages.
 28
              2.    Jurisdiction is proper in this Court pursuant to 28 U.S.C. §§ 1331
                                                 1
            PLAINTIFF’S COMPLAINT AGAINST DEFENDANT CLARION CORPORATION OF AMERICA, INC.
Case 8:20-cv-01028-JVS-DFM Document 1 Filed 06/08/20 Page 2 of 14 Page ID #:2



  1
      (Federal Question) and 1338(a) (Patents) because this is a civil action for patent

  2   infringement arising under the United States patent statutes.
  3
             3.     Plaintiff is a Texas limited liability company with a place of business at
  4

  5   1801 NE 123rd Street, Suite 314, North Miami, FL 33161.

  6          4.     On information and belief, Defendant is a California corporation with a
  7
      principal place of business in Cypress, CA. On information and belief, Defendant
  8

  9   may be served through its registered agent, Chris Honma, 6200 Gateway Drive,

 10   Cypress, CA 90630.
 11
             5.     This Court has personal jurisdiction over Defendant because Defendant
 12

 13   has committed, and continues to commit, acts of infringement in this District, has
 14   conducted business in this District, and/or has engaged in continuous and systematic
 15
      activities in this District.
 16

 17          6.     Upon information and belief, Defendant’s instrumentalities that are
 18
      alleged herein to infringe were and continue to be used, imported, offered for sale,
 19
      and/or sold in this District.
 20

 21                                          VENUE
 22
             7.     On information and belief, venue is proper in this District under 28
 23
      U.S.C. § 1400(b) because Defendant is deemed to be a resident of this District.
 24

 25   Alternatively, acts of infringement are occurring in this District and Defendant has a
 26
      regular and established place of business in this District.
 27

 28

                                               2
          PLAINTIFF’S COMPLAINT AGAINST DEFENDANT CLARION CORPORATION OF AMERICA, INC.
Case 8:20-cv-01028-JVS-DFM Document 1 Filed 06/08/20 Page 3 of 14 Page ID #:3



  1
                                 COUNT I
            (INFRINGEMENT OF UNITED STATES PATENT NO. 9,300,723)
  2

  3         8.     Plaintiff incorporates paragraphs 1 through 7 herein by reference.

  4         9.     This cause of action arises under the patent laws of the United States
  5
      and, in particular, under 35 U.S.C. §§ 271, et seq.
  6

  7         10.    Plaintiff is the owner by assignment of the ‘723 Patent with sole rights

  8   to enforce the ‘723 Patent and sue infringers.
  9
            11.    A copy of the ‘723 Patent, titled “Enabling social interactive wireless
 10

 11   communications,” is attached hereto as Exhibit A.
 12         12.    The ‘723 Patent is valid, enforceable, and was duly issued in full
 13
      compliance with Title 35 of the United States Code.
 14

 15         13.    Defendant has infringed and continues to infringe one or more claims,
 16
      including at least Claim 12 of the ‘723 Patent by making, using, and/or selling media
 17
      systems covered by one or more claims of the ‘723 Patent. For example, Defendant
 18

 19   makes, uses, and/or sells the Clarion Car Infotainment System, and any similar
 20
      products (“Product”). Defendant has infringed and continues to infringe the ‘723
 21
      Patent in violation of 35 U.S.C. § 271.
 22

 23         14.    Regarding Claim 12, the Product is configured to receive a media file
 24
      (e.g., music file or songs video) from a wireless mobile device (e.g., mobile phone)
 25
      over a communication network (e.g. Bluetooth network). The wireless mobile device
 26

 27   (e.g., mobile phone) sends data (e.g., music file) to the media system. Certain aspects
 28

                                               3
          PLAINTIFF’S COMPLAINT AGAINST DEFENDANT CLARION CORPORATION OF AMERICA, INC.
Case 8:20-cv-01028-JVS-DFM Document 1 Filed 06/08/20 Page 4 of 14 Page ID #:4



  1
      of this element are illustrated in the screenshots below and/or those provided in

  2   connection with other allegations herein.
  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17         15.    The Product includes a wireless receiver (e.g., Bluetooth receiver).
 18
      Certain aspects of this element are illustrated in the screenshots below and/or in those
 19
      provided in connection with other allegations herein.
 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               4
          PLAINTIFF’S COMPLAINT AGAINST DEFENDANT CLARION CORPORATION OF AMERICA, INC.
Case 8:20-cv-01028-JVS-DFM Document 1 Filed 06/08/20 Page 5 of 14 Page ID #:5



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14         16.   The Product includes a security measure. For example, the Product must
 15   paired and connected by inputting a password (i.e., a security measure) to a wireless
 16
      mobile device (e.g. mobile phone) before receiving a media file. Certain aspects of
 17

 18   this element are illustrated in the screenshots below and/or those provided in
 19   connection with other allegations herein.
 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               5
          PLAINTIFF’S COMPLAINT AGAINST DEFENDANT CLARION CORPORATION OF AMERICA, INC.
Case 8:20-cv-01028-JVS-DFM Document 1 Filed 06/08/20 Page 6 of 14 Page ID #:6



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21         17.   The Product is disposed in an accessible relation to at least one
 22
      interactive computer network (e.g., Bluetooth network) that has a wireless range
 23
      structured to permit authorized access (e.g., via pairing code) to said at least one
 24

 25   interactive computer network. Certain aspects of this element are illustrated in the
 26
      screenshots below and/or those provided in connection with other allegations herein.
 27

 28

                                               6
          PLAINTIFF’S COMPLAINT AGAINST DEFENDANT CLARION CORPORATION OF AMERICA, INC.
Case 8:20-cv-01028-JVS-DFM Document 1 Filed 06/08/20 Page 7 of 14 Page ID #:7



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18         18.    When the wireless mobile device is within the wireless range, the
 19
      wireless mobile device is detectable by the media system (e.g., the media system
 20
      automatically detects a smartphone when the mobile device is within Bluetooth
 21

 22   range). Certain aspects of this element are illustrated in the screenshots below and/or
 23
      those provided in connection with other allegations herein.
 24

 25

 26

 27

 28

                                               7
          PLAINTIFF’S COMPLAINT AGAINST DEFENDANT CLARION CORPORATION OF AMERICA, INC.
Case 8:20-cv-01028-JVS-DFM Document 1 Filed 06/08/20 Page 8 of 14 Page ID #:8



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19
            19.   At least one digital media file (e.g., music file) is initially disposed on
 20
      the wireless mobile device (e.g., the mobile phone includes one or more music files).
 21

 22   Certain aspects of this element are illustrated in the screenshots below and/or those
 23
      provided in connection with other allegations herein.
 24

 25

 26

 27

 28

                                               8
          PLAINTIFF’S COMPLAINT AGAINST DEFENDANT CLARION CORPORATION OF AMERICA, INC.
Case 8:20-cv-01028-JVS-DFM Document 1 Filed 06/08/20 Page 9 of 14 Page ID #:9



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16
            20.    The media system is structured to detect the wireless mobile device
 17

 18   disposed within the wireless range (e.g., media system automatically detects the
 19
      mobile phone when it is within Bluetooth range). Certain aspects of this element are
 20
      illustrated in the screenshots below and/or those provided in connection with other
 21

 22   allegations herein.
 23
            21.    A communication link (e.g., Bluetooth) is structured to dispose the
 24
      media system and the wireless mobile device (e.g. mobile phone) in a communicative
 25

 26   relation with one another via the at least one interactive computer network. Certain
 27
      aspects of this element are illustrated in the screenshots below and/or those provided
 28

                                               9
          PLAINTIFF’S COMPLAINT AGAINST DEFENDANT CLARION CORPORATION OF AMERICA, INC.
Case 8:20-cv-01028-JVS-DFM Document 1 Filed 06/08/20 Page 10 of 14 Page ID #:10



   1
       in connection with other allegations herein.

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20         22.    The communication link is initiated by the media system. The devices
  21
       will automatically connect when the units are in range. Certain aspects of this element
  22
       are illustrated in the screenshots below and/or those provided in connection with other
  23

  24   allegations herein.
  25

  26

  27

  28

                                                10
           PLAINTIFF’S COMPLAINT AGAINST DEFENDANT CLARION CORPORATION OF AMERICA, INC.
Case 8:20-cv-01028-JVS-DFM Document 1 Filed 06/08/20 Page 11 of 14 Page ID #:11



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17         23.    The wireless mobile device and the media system are structured to
  18
       transmit the at least one digital media file there between via the communication link
  19
       (e.g., media system allows for the transmission of files between itself and the wireless
  20

  21   mobile device; e.g., the mobile device transmits the music file to the media system).
  22
       Certain aspects of this element are illustrated in the screenshots below and/or those
  23
       provided in connection with other allegations herein.
  24

  25

  26

  27

  28

                                                11
           PLAINTIFF’S COMPLAINT AGAINST DEFENDANT CLARION CORPORATION OF AMERICA, INC.
Case 8:20-cv-01028-JVS-DFM Document 1 Filed 06/08/20 Page 12 of 14 Page ID #:12



   1

   2

   3

   4

   5

   6

   7

   8

   9         24.    The communication link is structured to bypass the security measure of
  10
       the media system for a limited permissible use of the communication link by the
  11

  12   wireless mobile device for only transferring the at least one digital media file to, and
  13   displaying the at least one digital media file on, the media system (e.g., the media
  14
       system bypasses the security measure of the Bluetooth network). Certain aspects of
  15

  16   this element are illustrated in the screenshots below and/or those provided in
  17
       connection with other allegations herein.
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                12
           PLAINTIFF’S COMPLAINT AGAINST DEFENDANT CLARION CORPORATION OF AMERICA, INC.
Case 8:20-cv-01028-JVS-DFM Document 1 Filed 06/08/20 Page 13 of 14 Page ID #:13



   1

   2

   3

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14         25.    Defendant’s actions complained of herein will continue unless
  15
       Defendant is enjoined by this court.
  16

  17         26.    Defendant’s actions complained of herein are causing irreparable harm
  18
       and monetary damage to Plaintiff and will continue to do so unless and until
  19
       Defendant is enjoined and restrained by this Court.
  20

  21         27.    Plaintiff is in compliance with 35 U.S.C. § 287.
  22
                                    PRAYER FOR RELIEF
  23
             WHEREFORE, Plaintiff asks the Court to:
  24

  25         (a)    Enter judgment for Plaintiff on this Complaint on all causes of action
  26
       asserted herein;
  27
             (b)    Enter an Order enjoining Defendant, its agents, officers, servants,
  28

                                                13
           PLAINTIFF’S COMPLAINT AGAINST DEFENDANT CLARION CORPORATION OF AMERICA, INC.
Case 8:20-cv-01028-JVS-DFM Document 1 Filed 06/08/20 Page 14 of 14 Page ID #:14



   1
       employees, attorneys, and all persons in active concert or participation with Defendant

   2   who receive notice of the order from further infringement of United States Patent No.
   3
       9,300,723 (or, in the alternative, awarding Plaintiff running royalties from the time of
   4

   5   judgment going forward);

   6         (c)    Award Plaintiff damages resulting from Defendant’s infringement in
   7
       accordance with 35 U.S.C. § 284;
   8

   9         (d)    Award Plaintiff pre-judgment and post-judgment interest and costs; and

  10         (e)    Award Plaintiff such further relief to which the Court finds Plaintiff
  11
       entitled under law or equity.
  12

  13                                   JURY TRIAL DEMAND
  14

  15         Pursuant to Fed. R. Civ. P. 38(b)(1) and (c), and Civil L.R. 3-6(a), Plaintiff
  16   hereby demands a jury trial on all the issues in this action so triable of right by a jury.
  17

  18   Dated: June 8, 2020                      Respectfully submitted,
  19

  20                                            /s/ Stephen M. Lobbin
                                                Stephen M. Lobbin
  21                                            sml@smlavvocati.com
  22                                            SML AVVOCATI P.C.
                                                888 Prospect Street, Suite 200
  23                                            San Diego, California 92037
  24                                            (949) 636-1391 (Phone)
  25
                                                Attorney(s) for Plaintiff Display
  26                                            Technologies, LLC
  27

  28

                                                14
           PLAINTIFF’S COMPLAINT AGAINST DEFENDANT CLARION CORPORATION OF AMERICA, INC.
